DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Allen Xue on 2/24/22.
The application has been amended as follows: 
Claim 1. (Currently Amended) A cell screening device for screening different cells, comprising: 
at least a first flow channel and a second flow channel passing a cell-containing solution; 
a communicating path connecting the first flow channel and the second flow channel, wherein an inlet of the communication path is open to the first flow channel and an outlet of the communication path is open to the second flow channel;
 a detection unit for detecting types of the cells in the cell-containing solution in the first flow channel; and 
configured to generate a driving force according to a detection result of the detection unit, and configured to push the detected cells in a portion of the cell-containing solution flowing in the first flow channel into the second flow channel via the communicating path, 
wherein the screening actuator comprises an outlet and a heater disposed about the outlet to heat a liquid in the screening actuator, and the outlet of the screening actuator and the inlet of the communicating path are disposed opposite to each other in a width direction of the first flow channel.

Drawings
The replacement drawing sheet received on 2/10/2022 is acknowledged and accepted.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Deshpande (WO 2004/025266), teaches a cell screening device (referred to as a “particle sorting system for sorting particles suspended in a liquid” in page 8 lines 12-15 and illustrated in Figure 1) for screening different cells (see page 9 line 1-2 which recites “the term "particle" refers to a discrete unit of matter, including, but not limited to cells”), wherein the cell screening device (i.e. particle sorting system 10) has: 
at least two flow channels (which correspond to “a measurement duct 16” and “first branch 22a”) for flowing through a cell-containing solution (see Figure 1); 

a detection unit (referred to as a detector 19 in page 9 lines 20-15) for detecting types of the cells (i.e. particles) in the cell-containing solution (i.e. a liquid) flowing in the flow channels (i.e. the measurement duct 16 and the first branch 22a) (see Figures 1-4 and page 10 lines 15-26); 
a screening actuator (26) that generates a driving force (which results in a transient liquid displacement) according to a detection result of the detection unit (19) (see Figures 1-4 and page 10 lines 15-26). 
In addition, Durack (USPGpub 2011/0003330) teaches a cell screening device (referred to as a chip 700 in [0082] and illustrated in Figure 7) having a collection unit (referred to as one or more wells or chambers 714 in [0082]) located at an end of the flow channels for collecting solutions and cells flowing to the end of the flow channels (see Figure 7 and [0082] which recites “chip 700 may include one or more wells or chambers 714 for temporary or permanent cell collection […] Sample fluid may be diverted to either of the wells 714 by appropriate control of flow diverter 718”), the cell screening device (i.e. chip 700) including a heater (referred to as a temperature control device 716 in [0088] which recites temperature control devices 716 and/or 816 may be solid-state heat transfer devices, such as Peltier heat-transfer devices … to control the temperature at localized regions on the cytometry chip”). 

As a result, independent claim 1 is allowed because this claim is non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797